Name: Commission Regulation (EC) No 1218/2001 of 20 June 2001 amending the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32001R1218Commission Regulation (EC) No 1218/2001 of 20 June 2001 amending the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty Official Journal L 165 , 21/06/2001 P. 0037 - 0037Commission Regulation (EC) No 1218/2001of 20 June 2001amending the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 1527/2000(2), and in particular Article 18(5)(a) and (15) thereof,Whereas:(1) The rates of the refunds applicable from 1 June 2001 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 1068/2001(3).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 1068/2001 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 1068/2001 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 21 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 June 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.(3) OJ L 148, 1.6.2001, p. 49.ANNEXto the Commission Regulation of 20 June 2001 altering the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex I to the Treaty>TABLE>